Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on April 21, 2022. Claims 1, 3-4, 7 and 13-15 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the claim amendment filed on 4/21/2022 clarifying the language of claim 1 the 112(a) rejections made against the claims in the office action of 2/1/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 7 and 13-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest a system that includes a controller unit system to automatically control and regulate an electrical stimulator providing an electrical pulse stimulus to a first set of electrodes based on a bioelectrical feedback caused by a first electrical pulse stimulus, the bioelectrical feedback including an H-reflex and a M-wave, wherein the controller unit varies pulse amplitude and time characteristics of the electrical pulse stimulus until an electromyography sensor detects a ratio approximately equal to one between amplitudes of an H-reflex signal of the H-reflex at a first predetermined time delay window from the first electrical pulse stimulus and of an M-wave signal of the M-wave at a second predetermined time delay window from the first electrical pulse stimulus, respectively in combination with the other claim limitations. The prior art including US 2011/0230782 to Bartol (previously cited) teaches neural stimulation and monitoring feedback including looking at an H-reflex and M-wave but does not teach or suggests a controller unit varying pulse amplitude and time characteristics of an electrical pulse stimulus until an electromyography sensor detects a ratio approximately equal to one between amplitudes of an H-reflex signal of the H-reflex at a first predetermined time delay window from the first electrical pulse stimulus and of an M-wave signal of the M-wave at a second predetermined time delay window from the first electrical pulse stimulus. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792